ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Suarez on 18 May 2022.
The application has been amended as follows: 
IN THE CLAIMS:

12. (Currently Amended) The method of claim 1, wherein forming the body of the robotic arm in the formation zone around the plurality of wires comprises forming a forward link, an aft link, and a joint moveably coupling the forward link and the aft link such that at least one of the one or more control wires [[is moveably positioned within the aft link and fixed to the forward link.  

13. (Currently Amended) The method of claim 12, wherein one or more anchors are coupled to the one or more control wires, and wherein forming the body of the robotic arm in the formation zone around the plurality of wires further comprises forming the forward link around at least one of the one or more anchors to at least partially enclose at least one of the one or more anchors.

*END OF AMENDMENTS*

Response to Arguments
Applicant’s arguments, see remarks, filed 27 April 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 and Claim 18 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claims 1, 18 and their dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-5, 9-10, 12-21, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best art does not teach or obviate the limitations of independent claims 1, 18, 21, or 25. 

See Office Action dated 08 December 2020 for reasons for allowance of claim 21.
See Office Action dated 25 May 2021 for reasons for allowance of claim 25.
As to claims 1 and 18, while some references taught the use of 3-D printing to form movable ‘robots’ controlled by internal wires (See FANCHER (US 20200046209 A1), DAYTON (US 20180242958 A1), LESSING (US 20160052131 A1), and DONG (US 20140260755 A1) and using wires in ‘snake’ robots with varying lengths and anchor points (See EKAS (US 10046461 B2), FRANZ (US 20160008990 A1), and AXINTE (US 20160279789 A1)), yet the references fail to disclose the claimed methods of building up layers around the control wires (for claim 1) or molding material around the control wires then removing sequential portions of the material to form links and joints (for claim 18). 
Although many references in the field of ‘snake’ robots mention the use of 3-D printing, many of the statements are a mere blanket statement regarding the manufacturing method.  Applicant’s independent claims provide details regarding the steps of the manufacturing process that overcome the generic “3-D printing” statements found in the prior art in combination with secondary references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        27 May 2022